Citation Nr: 1731090	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  03-16 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for spondylosis with annular tear at L5-S1 associated with degenerative joint disease of left knee.

2.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee.

3.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left knee.

4.  Entitlement to an initial rating in excess of 60 percent for chronic kidney disease due to hypertensive nephrosclerosis to include hypertension.

5.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the cervical spine.

6.  Entitlement to an initial rating in excess of 10 percent for interosseous cyst of the left wrist.

7.  Entitlement to an initial rating in excess of 10 percent for a calcaneal spur of the right heel.

8.  Entitlement to an effective date prior to January 14, 2010 for the award of service connection for chronic kidney disease due to hypertensive nephrosclerosis to include hypertension.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Esq.


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Air Force from January 1977 to January 2000.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2001, March 2011, and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In September 2006, the Board issued a decision that denied entitlement to an initial rating in excess of 20 percent for the cervical spine and compensable initial ratings for the left wrist and right heel.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2007, pursuant to a Joint Motion for Remand (JMR) filed by the parties, the Court vacated the Board's decision and remand the case for further action.  In October 2008, the Board remanded the issues for further evidentiary development.

In March 2010, the Veteran filed a petition for extraordinary relief with the Court to compel the Secretary of VA to continue processing his claim in compliance with the October 2008 Board remand directives.  In April 2010, the Court ordered that the Secretary file with the Court and serve upon the Veteran a response to the petition that addresses the specific allegations contained in the petition and otherwise inform the Veteran and the Court of the status of his claim.  In May 2010, the Veteran moved to dismiss his petition for extraordinary relief secondary to an April 2010 rating decision that awarded initial 10 percent ratings for the right foot and left wrist, as well as an April 2010 Supplemental Statement of the Case (SSOC) that continued to deny ratings in excess of 10 percent for the right foot and left wrist, and in excess of 20 percent for the cervical spine.

To the extent the March 2011 rating decision denied entitlement to dental treatment and the Veteran disagreed with that determination in December 2011, he subsequently withdrew his appeal of that issue in a July 2015 statement.  Thus, that matter is not before the Board.  38 C.F.R. § 20.204(b)(3).  

The Veteran was scheduled for a Board hearing in May 2017, and was provided notice of the same in April 2017.  However, he subsequently withdrew his hearing request, and has not since requested that it be rescheduled.  See 38 C.F.R. § 20.704(e).

The increased rating claims and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for hypertension that was received by VA on September 28, 2006.
2.  In an unappealed September 2008 rating decision, the RO denied entitlement to service connection for hypertension.

3.  On December 8, 2008, the RO received service treatment records (STRs) dated from July 1976 to January 2000, which were not among the previously considered STRs obtained prior to the September 2008 decision, and included a1992 STR diagnosing hypertension.

4.  The July 2011 VA examiner noted that the Veteran was diagnosed with hypertension in 1992 in her positive medical opinion relating hypertension to service.

5.  The favorable July 2011 RO decision relied on the July 2011 VA examination report to award service connection for chronic kidney disease due to hypertensive nephrosclerosis, to include hypertension.    


CONCLUSION OF LAW

The criteria for the assignment of a September 28, 2006 effective date for the award of service connection for chronic kidney disease due to hypertensive nephrosclerosis to include hypertension are met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.156(c), 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Effective Date

The Veteran asserts that the effective date for service connection for chronic kidney disease due to hypertensive nephrosclerosis to include hypertension should be the date of his initial claim.  See May 2012 Notice of Disagreement.  As explained below, a September 28, 2006 effective date is warranted, and the Veteran's request is satisfied in full.
The general rule regarding effective dates is that the effective date of an evaluation and award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151.  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p).  "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r).  Any communication or action indicating intent to apply for a benefit may be considered an informal claim.  38 C.F.R. § 3.155.

The Veteran filed a claim for service connection for hypertension that was received by VA on September 28, 2006.  In a September 2008 rating decision, the RO denied service connection for hypertension and he was notified of this decision in September 2008.  The RO indicated that the Veteran's original STRs were unavailable for review, but the Veteran submitted copies of some STRs.  The RO denied service connection for hypertension on a direct basis because there was no diagnosis of hypertension in the STRs provided by the Veteran.  The Veteran did not appeal that decision.  

In December 2008, the RO received STRs dated from July 1976 to January 2000, which were not among the previously considered STRs obtained prior to the September 2008 decision, and included a February 1992 STR diagnosing hypertension.  

The July 2011 VA examiner expressed a favorable medical opinion.  She noted that the Veteran was diagnosed with hypertension in 1992 in her positive medical opinion.  In July 2011, the RO awarded service connection for chronic kidney disease due to hypertensive nephrosclerosis to include hypertension based upon the favorable medical opinion given by the July 2011 VA examiner.  That decision noted that "hypertension is included in the evaluation for your chronic kidney disease due to the close interrelationship of cardiovascular diseases."
The STRs received in December 2008 are newly submitted service department records as contemplated by 38 C.F.R. § 3.156(c).  Under 38 C.F.R. § 3.156(c), if VA receives official service department records that had not been associated with the claims file when the claim was originally adjudicated, the claim will be reconsidered.  38 C.F.R. § 3.156(c).  The types of records covered by this provision include service records related to the claimed in-service event, injury, or disease.  38 C.F.R. § 3.156(c)(i).  An award made based at least in part on such new records is effective the date entitlement arose or date VA received the previously denied claim, whichever is later.  38 C.F.R. § 3.156(c)(3); see also Mayhue v. Shinseki, 24 Vet. App. 273, 279 (2011).  

Here, the date of the previously denied claim was September 28, 2006 and the Veteran's entitlement to service connection arose prior to that date.  Accordingly, an effective date of September 28, 2006 for the award of service connection for chronic kidney disease due to hypertensive nephrosclerosis to include hypertension is warranted.  Id.

ORDER

An effective date of September 28, 2006 for the award of service connection for chronic kidney disease due to hypertensive nephrosclerosis to include hypertension is granted.

REMAND

Chronic Kidney Disease due to Hypertensive Nephrosclerosis to include Hypertension

The Veteran did not report for a VA examination scheduled in May 2014.  In his January 2015 VA Form 9, the Veteran asserted that he was never informed of the scheduling of this examination.  Further, he stated that he was ready and willing to attend any scheduled VA examination.  The Board has no reason to doubt the veracity of the Veteran's statement, and another examination should be furnished on remand.
Degenerative Disc Disease of the Cervical Spine, Calcaneal Spur of the Right Heel, and Interosseous Cyst of the Left Wrist

The RO received notification from the Dublin VA Medical Center that the VA examinations scheduled at their facility were cancelled in May 2015.  In June 2015, the Veteran requested to reschedule the May 2015 VA examinations.  He noted that he cancelled the examinations because he already had his vacation scheduled and indicated that he would be available after June 8, 2015 and would attend the rescheduled exams.  The Veteran was not rescheduled for additional VA examinations, and such action should be accomplished on remand.

Spondylosis with Annular Tear at L5-S1, Degenerative Joint Disease of the Right Knee, and Degenerative Joint Disease of the Left Knee

The findings regarding the Veteran's back and bilateral knee disabilities in the most recent July 2011 VA examination reports are inadequate for rating purposes.  Correia v. McDonald, 28 Vet. App. 158 (2016) (38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  Consequently, updated VA examinations are necessary.  

TDIU

The Veteran completed a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, received in June 2008.  The Veteran indicated that he was currently working full-time but did not report where he was employed.  The RO requested that the Veteran complete another VA Form 21-8940 for information regarding his previous employment and evidence of which condition prevents him from employment.  Although he did not do so, because the claim for a TDIU is inextricably intertwined with the other issues on appeal that are being remanded for reasons outlined above, the AOJ should once again provide him with a copy of VA Form 21-8940 and ask that he return the completed document on remand.  Any outstanding treatment records should also be secured.
Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran complete and return VA Form 21-8940.

2.  Obtain all outstanding VA treatment records.

3.  With any necessary assistance from the Veteran, obtain any pertinent private treatment records that have not been associated with the claims file, to include any updated records from Houston Medical Center, Infection Specialists of Middle Georgia, Hypertension and Kidney Associates of Middle Georgia, Middle Georgia Orthopedic Surgery and Sports Medicine, Georgia Pain Institute, Central Georgia Heart Institute, McLeod-Hughes and Associates Physical Therapy and Sports Rehabilitation Clinic, Dr. Jarrett, Dr. Morgan, Dr. Pham, and Dr. Ogunsakin.

4.  Then schedule the Veteran for a VA examination to determine the current nature and severity of his chronic kidney disease due to hypertensive nephrosclerosis to include hypertension.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed, and all findings reported in detail.  

5.  Then schedule the Veteran for a VA examination to determine the current nature and severity of his cervical spine, lumbar spine, right heel, left wrist, and bilateral knee disabilities.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner.

Full range of motion testing must be performed where possible.  The joints involved should be tested in (1) active motion, (2) passive motion, (3) in weight-bearing, (4) in nonweight-bearing and (5) in the case of the Veteran's right heel and left wrist disabilities, range of motion of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must also provide an opinion as to the range of motion throughout the appeal period (since February 2000 for the cervical spine, left wrist, and right heel disabilities; and since March 2010 for the bilateral knee and lumbosacral spine disabilities) of the knees, cervical spine, right heel, left wrist, and lumbosacral spine in (1) active motion, (2) passive motion, (3) in weight-bearing, (4) in nonweight-bearing and (5) in the case of the Veteran's right heel and left wrist disabilities, range of motion of the opposite undamaged joint.  

All examination findings, along with complete rationale for any conclusions reached, must be provided.  If unable to provide an opinion without resorting to speculation, the examiner should explain the basis for this conclusion (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

6.  Then, after taking any development deemed necessary, readjudicate the issues on appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


